254 F.2d 357
DISTRICT OF COLUMBIA, Appellant,v.Annie F. CAMPBELL, Appellee.
No. 14135.
United States Court of Appeals District of Columbia Circuit.
Argued April 3, 1958.
Decided April 10, 1958.

Mr. Richard W. Barton, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, Hubert B. Pair and Lyman J. Umstead, Assistant Corp. Counsel, were on the brief, for appellant. Mr. John A. Earnest, Washington, D. C., also entered an appearance for appellant.
Mr. Charles N. Ford, Washington, D. C., for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a suit for damages for personal injuries. Upon a former appeal by the plaintiff, 1957, 100 U.S.App.D.C. 120, 243 F.2d 226, we ordered a new trial which culminated in a judgment for plaintiff. The sole issue in the present appeal by the defendant is whether the third section of the Snow Removal Act, D.C.Code 1951, § 7-803, shifts the responsibility for removal of snow from streets and sidewalks adjacent to Federal property from the District of Columbia to the Director of the National Park Service, in such sense as to bar a suit against the District for personal injuries. The District Court, in an opinion reported at 1957, 153 F. Supp. 730, held that it did not. We agree.


2
Affirmed.